t c memo united_states tax_court robert eugene poindexter petitioner v commissioner of internal revenue respondent docket no filed date robert eugene poindexter pro_se marie small for respondent memorandum opinion goeke judge respondent determined a deficiency in petitioner’s income_tax of dollar_figure for the taxable_year and additions to tax pursuant to sec_6651 and of dollar_figure and dollar_figure respectively and pursuant to sec_6654 of dollar_figure after a concession the sole issue remaining before the court is petitioner’s claim that the notice_of_deficiency for the taxable_year received from respondent is invalid because of the inclusion of royalty income from warner chappell music inc warner chappell petitioner asserts that the form 1099-misc from warner chappell is invalid because he was not paid the full royalties owed in the year at issue and for prior years by warner chappell petitioner makes this argument despite having stipulated that he is required under sec_61 to include in his gross_income royalties of dollar_figure paid to him by warner chappell in we hold that the notice_of_deficiency issued to petitioner for the tax_year is valid because petitioner has not offered a basis to find error in respondent’s determinations nor any evidence of error background the pertinent facts have been stipulated and are so found the stipulation of facts and the attached exhibits are 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2by answer respondent conceded the sec_6651 addition_to_tax respondent alleges that on account of this concession of the addition_to_tax under sec_6651 the addition_to_tax under sec_6651 should be increased in the amount of dollar_figure percent per month for the first months dollar_figure for a total addition_to_tax under sec_6651 of dollar_figure see sec_6651 incorporated herein by this reference in addition petitioner offered oral testimony and other separate exhibits which are irrelevant to the question of whether respondent’s determinations should be sustained at the time the petition was filed petitioner resided in jamaica new york petitioner failed to file a federal_income_tax return for the tax_year as a result respondent issued to petitioner the notice_of_deficiency for the tax_year upon which this case is based nevertheless the parties have stipulated that petitioner was required to report gross_income for the year under sec_61 in the form of royalties from the sources and in the amounts that follow source broadcast music inc warner music group thump records inc warner chappell inc amount dollar_figure big_number big_number in addition the parties have stipulated that the additions to tax under sec_6651 and sec_6654 are applicable to petitioner’s tax_liability petitioner believes that the form_1099 he received from warner chappell for the year is false and fraudulent and that he should have received royalties in excess of the dollar_figure he was paid_by warner chappell for that year nonetheless he stipulates that he did receive the dollar_figure discussion petitioner’s position in this case is based upon the erroneous impression that he should not have to pay income_tax on his royalty income until respondent forces warner chappell to admit petitioner is owed additional royalties for that year or at least until respondent investigates warner chappell petitioner is misinformed as to respondent’s obligation and as to the authority of this court as the court attempted to explain to petitioner at trial this case is solely about determining his correct_tax liability for the year since the additions to tax have been resolved petitioner’s claim for increased royalties from warner chappell has no bearing on the matters before this court as in a prior case before this court petitioner has not offered any evidence on the matter that we can properly adjudicate see 122_tc_280 accordingly with the exception of respondent’s concession of the addition_to_tax under sec_6651 respondent’s position is sustained and an appropriate decision will be entered
